Hyman, C. J.
Plaintiff alleged that defendant 'rented from him for the year 1866, a certain plantation in the parish of East Baton Rouge, and that the price defendant agreed to give for the rent of the plantation for that year, was 2,600 pounds of ginnfed cotton.
He obtained a writ of provisional seizure, and caused a part of the crop of cotton made on the plantation that year to be seized provisionally.
He prayed that judgment might be rendered against defendant, condemning him to deliver to him, plaintiff, 2,600 pounds of ginned cotton', or to pay the value of same with interest; that his privilege as lessor on the crop made on the plantation that year be recognized and enforced. Plaintiff further prayed for general relief.
Defendant, in his answer, admitted the contract of lease, but asked in reconvention judgment against plaintiff of $10,000 for damages, averring that he had suffered damages to that amount, caused by interruptions and molestations on the part of plaintiff during- the lease.
The case was tried by a jury, who returned a verdict in favor of defendant, releasing him from plaintiff’s claim.
The judge rendered a judgment thereon, rejecting plaintiff’s demand, releasing the property seized, and condemning plaintiff to pay the costs of suit.
Plaintiff has appealed from the judgment.
There is no evidence that authorized such a verdict.
There is no proof of damages done to defendant by plaintiff, by interruptions or molestations.
It is proved that plaintiff, in Juno, 1866, attempted to get rid of defendant as his tenant, because plaintiff doubted that defendant would pay for the rent of the land. Plaintiff failed in his attempt, and it is not shown that, by the attempt, the defendant was injured.
Defendant contends that plaintiff’s refusal to reduce the lease to writing, as was agreed upon, was an injury to him. If so, he has not shown it. He still held the land, and cultivated it. There is no proof in the record that ginned cotton was worth thirty cents a pound.
It is ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed. It is further decreed, that defendant be condemned to deliver to plaintiff two thousand six hundred pounds of ginned cotton, or to pay plaintiff the sum of seven hundred and eighty dollars, with five per cent, per annum interest thereon, from the 1st day of October, 1866.
It is further decreed, that the provisional seizure be sustained.
It is further decreed, that the plaintiff’s privilege, as lessor, on the crop made on the plantation in the year 1866, be recognized and enforced.
It is further decreed, that the claim of defendant for damages be dismissed.
The defendant to pay all costs of suit.